DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks and amendment of 9 June 2021 are entered.
	Claims 2, 10, 17, and 18 have been canceled. Claims 1, 3-9, 11-16, and 19-21 are pending. Claims 11-16 are withdrawn. Claims 1, 3-9, and 19-21 are being examined on the merits.
	The Election/Restriction requirement of 3 June 2019 remains in effect.
	The amendment has overcome the rejection of claims 1, 3-7, 9, and 19-21 are under 35 U.S.C. 103 as being unpatentable over Urban and Davies.
	The amendment has overcome the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Urban and Davies in view of Shieck.
	After consideration, although claim 17 was not rejected over ‘579 and Davies, the Examiner has determined that the omission was in error and that claim 17 should have 
	After consideration and search of the art, a new grounds of rejection is also made over the claims under examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1. Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mier et al. (WO 2012/107579 A1, published 16 August 2012) and Davies J (J. Peptide Sci. 9:471-501, published 2003, hereafter referred to as Davies).
The relevance of ‘579 is largely set forth above. Specifically, the ‘579 application teaches hydrophobically modified peptides containing HBV preS peptides, including those comprising NPLGFFPDH (see e.g. p.29) with a myristoyl and K-doxorubicin addition. Other variants containing bioactive drugs, acylation at the N-terminus, and comprising the NPLGFFPDH sequence are present in Table 1. All are such that m and n as claimed are individually at least 1 and m+n is 2-30. Myristol is a C14 fatty acid, within the C8 to C22 limit as claimed for a fatty acid acyl group attached at the X and/or P moiety.
The difference between ‘579 and the claimed invention is that ‘579 does not teach cyclization of the peptide outside of the core NPLGFXaaP sequence.
Davies teaches that cyclic peptides are sought as lead compounds for drug discovery, and that cyclization can often result in reduced conformational flexibility that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrophobically modified HBV preS peptides of ‘579 comprising a NPLGFFPDH sequence by utilizing cyclization as taught in Davies to provide conformational restriction and improve affinity towards NTCP receptor. The motivation comes from ‘579 already disclosing NTCP targeting peptides, and Davies indicating that cyclization is a process to help improve affinity of peptides towards their cognate receptors by restricting conformational flexibility. There would be a reasonable expectation of success because the core peptide structure is already disclosed by ‘579, and Davies indicates that cyclization was a well-known process to improve affinity of peptides towards their receptors. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 3, as set forth above the Davies art sets forth head to tail and side chain to side chain cyclization as the most common routes to cyclization of a peptide.
	With respect to claim 4, the peptides of Table 1 in ‘579 contain where m is 1-8 and n is 1-22.
	With respect to claim 5, the additional portions of the preS proteins in ‘579 are reasonably considered accessory domains. 
m-P-(Y)n] structure, which when combined with Davies results in a H-cyclo[(X)m-P-(Y)n] structure.
	With respect to claim 7, the compounds of ‘579 comprise at least SEQ ID NOs: 2, 6, and 12.
	With respect to claim 8, as set forth above the ‘579 art further provides bioactive drugs as part of the structure (see e.g. Table 1).
	With respect to claim 9, pharmaceutical compositions are taught by ‘579 (see e.g. p.26 lines 16-20).
 Response to Arguments:
	The Applicants argue that claim 1 has been amended to recite that the hydrophobic modification is an acylation (C8 to C22) or addition of hydrophobic moieties (cholesterol, cholesterol derivatives, phospholipids, glycolipids, glycerol esters, steroids, ceramids, and isoprene derivatives) from claim 17. The Applicants argue claim 17 was not rejected over the art of record. The Applicants argue that claim 1 is amended to recite m+n is 2 to 30, while ‘579 teaches peptides with m+n>30. 
	The Examiner agrees that claim 17 was not addressed in the rejection of record. After consideration, the Examiner argues that claim 17 should have been properly rejected on the record over the ‘579 and Davies art, as a myristoyl group as in ‘579 is a C14 acyl. 
	With respect to the argument that m+n>30 in ‘579, the Examiner disagrees. The Examiner has pointed to the structure on p.29 containing Myristoyl-[K-Doxorubicin]-NLSTSNPLGFFPDHQLDP. The NPLGFFP core of the claimed P element is present, where Xaa is Phe. The remaining (X)m residues are NLSTS, i.e. m=5, and the (Y)n 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

2. Claims 1, 3-9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mier et al. (WO 2009/092611 A1, published 30 July 2009, hereafter referred to as ‘611) and Davies J (J. Peptide Sci. 9:471-501, published 2003).
	The ‘611 application teaches a peptide of SEQ ID NO: 12, containing the HBV preS/2-21 sequence and N-terminal stearoyl group, as well as SEQ ID NO: 13 containing the same HBVpreS sequence and an N-terminal myristoyl group (see e.g. Table 1). The HBVpreS/2-21 sequence contains the amino acids GTNLSVPNPLGFFPDHQLDP, i.e. the same as instant SEQ ID NO: 18. 
	The difference between ‘611 and the claimed invention is that ‘611 does not teach that the peptide is cyclic.
	The relevance of Davies regarding cyclic peptides is set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrophobically modified HBV preS peptides of ‘611 comprising a GTNLSVPNPLGFFPDHQLDP sequence modified with stearoyl or myristoyl at the N-terminus, by utilizing cyclization as taught in Davies to provide conformational restriction and improve affinity towards NTCP receptor. The motivation comes from ‘611 already disclosing NTCP targeting peptides, and Davies prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 3, as set forth above Davies addresses forms of cyclization.
With respect to claim 4, the HBVpreS/2-21 sequence of ‘611 is such that m=7 and n=6.
With respect to claim 5, the sequence reasonably contains an accessory domain.
With respect to claim 6, as set forth above the ‘611 art provides for a N-terminal stearoyl or myristoyl modification for H, while cyclization comes from Davies.
With respect to claim 7, the peptides of ‘611 contain SEQ ID NO: 18.
With respect to claim 8, the ‘611 application suggests inclusion of labels (see e.g. claim 20) and proteins (see e.g. claim 21).
With respect to claim 9, the ‘611 application suggests pharmaceutical formulations (see e.g. claim 22).
With respect to claim 19, as set forth above the ’611 application in view of Davies provides for SEQ ID NO: 31.
With respect to claim 20, the ‘611 application provides for a myristoylated form as in SEQ ID NO: 18.
With respect to claim 21, the ‘611 application provides for a myristoylated form as in SEQ ID NO: 31. 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658